DETAILED ACTION
	Applicant’s amendments to the claims, filed on 5/14/2021, were received. Claims 1 and 10 were amended.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 9/20/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 7/29/2019 is acknowledged.  The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/2019.


Drawings
	Applicant’s drawings, filed on 5/31/2018, are accepted.

Claim Rejections
	The previous claim rejections under 35 U.S.C. 103 are withdrawn since independent claims 1 and 10 were amended.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 20080157279, already of record) in view of Sun (US 20070178608) and Kawamori (US 20100329085).

The limitation “substrate” has been given its broadest reasonable interpretation and thus interpreted to merely refer to an underlying layer (see https://www.thefreedictionary.com/substrate) (Applicant’s Spec., para 72).

Regarding claim 1, Horikawa teaches a semiconductor manufacturing apparatus (para 0110-0138; see for example Fig. 7), comprising:
a transfer chamber 102 configured to transfer a substrate (para 0113);
a first process chamber 103 connected to the transfer chamber 102, the first process chamber 103 including an oxidation gas supply pipe 116 (first gas supplier) for supplying a first oxidizing gas into the first process chamber 103 (para 0116), the first 
a second process chamber 104 connected to the transfer chamber 102, the second process chamber 104 including an oxidation gas supply pipe 124 (second gas supplier) for supplying a first oxidizing gas into the second process chamber 104 (para 0117), the second process chamber 104 configured to perform a second oxidation for oxidizing a second metal layer on the substrate at a second temperature higher than the first temperature (para 0126-0127);
a control unit (electronic controller comprising at least a processing unit) (see para 0116) configured to perform the first oxidation process in the first process chamber 103 at the first temperature, and then the second oxidation process in the second process chamber 104 at the second temperature (para 0116, 0118, 0120-0127).

Horikawa does not explicitly teach that the control unit is configured to manufacture a magnetic tunnel junction device. Horikawa does not explicitly teach that the first oxidation process partially oxides the first metal layer, and that the subsequent second oxidation process oxidizes both the second metal layer and non-oxidized metal in the first metal layer.
However, Sun teaches a process for manufacturing a magnetic tunnel junction device, comprising a first oxidation process (step 462) that partially oxides a first metal layer 461, and a subsequent second oxidation process (rapid oxidation, step 464) that oxidizes both subsequently deposited second metal layer 463 and non-oxidized metal in the previously deposited first metal layer 461, for the benefit of forming a magnetic 

Sun further teaches that various metals may be used to form the thin film such as Al, Mg, Zr, Ti, Hf, Ta, or combination thereof (para 0017).

The previous art combination above does not explicitly teach oxidizing gas flow rates associated with the partial oxidation process and second oxidation process.
However, Kawamori teaches supplying oxygen gas at a flow rate of 0.1 sccm for an incomplete oxidation treatment (corresponding to the first oxidation process above), and supplying oxygen gas for a second oxidation treatment at a flow rate of 10 sccm, (corresponding to the second oxidation process above); the flow rate for the second oxidation treatment being greater than the flow rate for the first oxidation treatment, for the benefit of partially oxidizing a metal layer and completely oxidizing a metal layer, respectively (Kawamori: para 0126). However, Sun further teaches that other parameters such as the type of material, layer thickness, and oxidation technique must In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supply oxygen gas flow rates of 0.1 and 10 sccm for the first and second oxidation processes above, respectively, as taught by Kawamori and Sun, for the benefit of partially oxidizing a metal layer and completely oxidizing a metal layer, respectively.

Regarding claim 2, the first process chamber 103 of Horikawa would be capable of operating at room temperature to perform various operations, such as receiving and returning the substrate, and/or reducing the internal pressure therein (para 0113). Without recitation of the controller with “configured to” language, the limitation “configured to operate at room temperature” refers to an intended use of the first process chamber (see MPEP 2114).

Regarding claim 3, Horikawa further teaches that the first process chamber 103 is configured to perform a first deposition process for depositing a metal layer on the substrate (para 0111, 0121, 0130, 0135).



Regarding claim 5, Horkiawa further teaches that the second process chamber is configured to operate at the second temperature between 50-400 ºC (para 0109).

Regarding claim 6, Horikawa further teaches that the second process chamber 104 is configured to perform a second deposition process for depositing a metal layer on the substrate in the same way as the first process chamber 103 (para 0114, 0127; see 0111, 0121, 0130, 0135).

Regarding claim 7, Horikawa further teaches that the second oxidizing gas includes an oxygen gas (para 0131).

Regarding claim 8, Horikawa further teaches that the first and second process chambers 103, 104 are identical (para 0114). Horikawa teaches that the second process chamber includes a stage 131 (substrate holder), identical to stage 114, for supporting the substrate, and the stage 131 (substrate holder) includes a heating unit (para 0115, 0126).

Regarding claim 10, Horikawa teaches a semiconductor manufacturing apparatus (para 0110-0138; see for example Fig. 7), comprising:

a second process chamber 104 configured to operate at a second temperature that is higher than the first temperature (para 0126-0127), the second process chamber configured to perform a second oxidation process for oxidizing a second metal layer provided on the oxidized first metal layer 26 (see for example Fig. 6) by injecting a second oxidizing gas, via oxidation gas supply pipe 124 (second gas supplier), into the second process chamber 104 (para 0117, 0126-0127), the second metal layer capable of being a same material as the first metal layer (para 0130).
a transfer chamber 102 connected to the first process chamber 103 and the second process chamber 104, the transfer chamber 102 being configured to transfer the substrate from the first process chamber 103 to the second process chamber 104 (para 0113); and
a control unit (electronic controller comprising at least a processing unit) (see para 0116) configured to perform the first oxidation process in the first process chamber 103 at the first temperature, and then the second oxidation process in the second process chamber 104 at the second temperature (para 0116, 0118, 0120-0127).

Horikawa does not explicitly teach that the control unit is configured to manufacture a magnetic tunnel junction device. Horikawa does not explicitly teach that the first oxidation process partially oxides the first metal layer, and that the subsequent 
However, Sun teaches a process for manufacturing a magnetic tunnel junction device, comprising a first oxidation process (step 462) that partially oxides a first metal layer 461, and a subsequent second oxidation process (rapid oxidation, step 464) that oxidizes both subsequently deposited second metal layer 463 and non-oxidized metal in the previously deposited first metal layer 461, for the benefit of forming a magnetic tunnel junction device with a pin-hole free first oxide, and subsequently reaching desirable insulator thickness values in shorter manufacturing time (para 0017-0018; see for example Fig. 2). There would be a reasonable expectation of success since the apparatus of Horikawa is previously drawn to forming stacked metal oxides. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second oxidation processes in the apparatus of Horikawa, as taught by Sun, for the benefit of forming a magnetic tunnel junction device with a pin-hole free first oxide, and subsequently reaching desirable insulator thickness values in shorter manufacturing time.

Sun further teaches that various metals may be used to form the thin film such as Al, Mg, Zr, Ti, Hf, Ta, or combination thereof (para 0017).

The previous art combination above does not explicitly teach oxidizing gas flow rates associated with the partial oxidation process and second oxidation process.
In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supply oxygen gas flow rates of 0.1 and 10 sccm for the first and second oxidation processes above, respectively, as taught by Kawamori and Sun, for the benefit of partially oxidizing a metal layer and completely oxidizing a metal layer, respectively.

Regarding claim 11, Horikawa further teaches that the first process chamber 103 is configured to perform a first deposition process for depositing the first metal layer on the substrate (para 0111, 0121, 0130, 0135).



Regarding claim 13, Horikawa further teaches that the second process chamber 104 is configured to perform a second deposition process for depositing the second metal layer on the substrate in the same way as the first process chamber 103 (para 0114, 0127; see 0111, 0121, 0130, 0135).
Regarding claim 14, since Horikawa teaches that the second dielectric layer 27 is formed in the same way as the first dielectric layer 26 (except for the temperature) (para 0114; esp. para 0127), it is understood that the second process chamber 104 is configured to sequentially and repeatedly perform the second deposition process and the second oxidation process at least two times to reach a predetermined thickness (para 0125). 

Regarding claim 15, Horikawa further teaches that the second temperature is between 50-400ºC (para 0109).
Horikawa does not explicitly teach that the first process chamber 103 performs the first oxidizing process at a first temperature greater than 20ºC and less than 50ºC.
However, Sun further teaches performing the first oxidation process (step 462) that partially oxides a first metal layer 461 at 35ºC (i.e., greater than 20ºC and less than 50ºC), for the benefit of forming a pin-hole free first metal oxide (para 0017). Thus, it .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 20080157279, already of record) in view of Sun (US 2007078608) and Kawamori (US 20100329085) as applied to claim 1 above, and in further view of Choi (US 20110086439, already of record).
Regarding claim 9, Horikawa does not explicitly teach a third process chamber connected to transfer chamber 102, the third process chamber configured to perform a deposition process for depositing a third metal on the substrate.
However, Choi teaches providing a third deposition chamber (230, 240, 250) configured to deposit a third metal on a substrate, each of the deposition chambers connected to transfer chamber 280, for the purpose of depositing additional layers with different compositions on the substrate (para 0051; see for example Fig. 9). The duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a third metal deposition chamber with the apparatus of Horikawa, as taught by Choi, for the purpose of depositing additional layers with different compositions on the substrate.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.